BUTTLER, J.,
dissenting.
Perhaps Lake Oswego Review v. Steinkamp, 298 Or 607, 695 P2d 565 (1985), requires the result reached by the majority. However, I do not think that it does. The majority’s reading of that case appears to be that, so long as the defendant receives actual notice of the pending action, the “service” must have been “reasonably calculated” to apprise him of that fact (ORCP 7D(1)); therefore, it complies with the broad interpretation of the rule adopted by the court.
That proposition involves a post hoc ergo propter hoc argument, which, if correct, does away with ORCP 7, one of the longest (14 pages) and most detailed of the new rules. Notwithstanding the most liberal reading of that rule, there must be a service of the summons and complaint on the defendant, and that service must be reasonably calculated to apprise the defendant of the pendency of the action. Here, there was no service by plaintiff on defendant; at best, there was an attempted substituted service without any basis for attempting it, because defendant’s mother’s house was not *508defendant’s “dwelling or usual place of abode,” ORCP 7D(2)(b); defendant lived in Washington with his wife. The evidence is that the process server, after learning that fact, left an extra copy of the summons and complaint with defendant’s mother. A certificate of service was filed stating that substituted service was made on defendant by leaving a copy of the summons and complaint at his usual place of abode, his mother’s house; it also stated that copies of those documents were mailed to defendant at that address.
On appeal, plaintiff does not rely on substituted service; she relies solely on the argument that defendant was personally served by his mother, a codefendant. There is no evidence that the mother was plaintiffs agent or that of the process server; the process server did not instruct or ask the mother to serve defendant. There is no return of service on defendant filed by defendant’s mother. The record made at the jurisdictional hearing shows that the mother was personally served on September 29,1982, and that, within a week or two thereafter, she called her son in Washington and told him that she had been served in the action and that, shortly thereafter, she took the papers to him. The trial court found that, when defendant’s mother visited him, she did not do so with the intention of serving him with process.
I would hold that those facts do not constitute service of the summons and complaint on defendant and that, even if they did, that method of service was not reasonably calculated to apprise defendant of the pendency of the action against him. If either of those propositions is correct, then it makes no difference that defendant received actual notice. If actual notice is the only test, then the language of ORCP 7D(1)1 on *509which the court relied in Lake Oswego Review v. Steinkamp, supra, is rendered meaningless, along with the rest of that rule.
The majority agrees with plaintiff that, “even though ORCP 7 was not followed to the letter,” we should disregard technical defects and find that service was adequate. The problem is that there was no compliance with the rule, and the majority points to none — other than defendant’s having received actual notice. The majority excuses the mother’s failure to file proof of service, apparently agreeing with plaintiff that ORCP 7F(4) permits us to do so. That subsection provides:
“If summons has been properly served, failure to make or file a proper proof of service shall not affect the validity of the service.”
Although ORCP 7G permits the court to overlook the fact that the service relied on was made, if at all, by a party (ORCP 7E), ORCP 7F(4) is predicated on the defendant’s having been “properly served” and there being some proof of service filed. Plaintiff contends that that provision excuses the filing of any return, not just a “proper” return, if service is otherwise proper, and that service here was proper, because it resulted in actual notice. The majority accepts that proposition.
Conceding that ORCP 7 is to be interpreted broadly, I think that it requires, nevertheless, that one should be able to determine from the trial court file when and how the defendant was served. Although technical defects may be overlooked, total noncompliance may not. If that is not so, then many trials will result in two trials — one of which will be necessary to determine whether the court has personal, jurisdiction over the defendant and, if so, when it acquired jurisdiction. Liberality in interpreting the rule is one thing; free-for-all methods of somehow letting a defendant know that he is being sued are another and do not serve judicial economy. The majority overlooks the fact that in Lake Oswego Review the record showed when and how the defendant was served and that the method used was reasonably calculated to apprise the defendant of the action. Neither of those elements is present here. The majority, for good reason, does not tell us on what date defendant was “served” — only that it was some time in October.
*510Accordingly, I respectfully dissent.
sent. Warden, Young and Newman, JJ., join in this dis-

RCP 7D(1) provides:
“Summons shall be served, either within or without this state, in any manner reasonably calculated, under all the circumstances, to apprise the defendant of the existence and pendency of the action and to afford a reasonable opportunity to appear and defend. Summons may be served in a manner specified in this rule or by any other rule or statute on the defendant or upon an agent authorized by appointment or law to accept service of summons for the defendant. Service may be made, subject to the restrictions and requirements of this rule, by the following methods: personal service of summons upon defendant or an agent of defendant authorized to receive process; substituted service by leaving a copy of summons and complaint at a person’s dwelling house or usual place of abode; office service by leaving with a person who is apparently in charge of an office; service by mail; or, service by publication.”